                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


AUTO-OWNERS INSURANCE
COMPANY and OWNERS INSURANCE
COMPANY,

      Plaintiffs,

v.                                                Case No. 8:18-cv-02115-T-02AEP

GENE WINGATE, WINGATE’S
TRACTOR SERVICE, INC., FLORIDA
POWER AND LIGHT COMPANY,
CHAD DUKES, and TINA DUKES,

     Defendants.
____________________________________/

                                       ORDER

      In their second amended complaint, Plaintiffs Auto-Owners Insurance

Company (“Auto-Owners”) and Owners Insurance Company (“Owners”) seek a

declaratory judgment that they owe no duty to defend or indemnify Defendant Florida

Power and Light Company (“FPL”) in a state court action filed by Defendants Chad

and Tina Dukes (“the Dukes Defendants”). In the underlying action, the Dukes

Defendants allege that an FPL supervisor negligently operated a crane, causing it to

impact overhead high voltage power lines, which, in turn, caused Mr. Dukes to be

electrocuted and suffer severe and debilitating injuries. At the time of the accident,

Mr. Dukes was employed by Defendant Wingate’s Tractor Service, Inc. (“WTS”).
Plaintiffs insured WTS and Defendant Gene Wingate1 under an automobile policy

and a commercial general liability policy (“CGL policy”). FPL contends that those

policies require Plaintiffs to defend and indemnify it in the underlying action in part

because of a contractual relationship between FPL and WTS.

       The Dukes Defendants have moved to dismiss Plaintiffs’ second amended

complaint for lack of subject matter jurisdiction and failure to state a claim on which

relief can be granted or, alternatively, for a more definite statement and to stay as to

the issue of indemnification. Dkt. 49. Plaintiffs have also moved for summary

judgment and asked the Court to determine as a matter of law that they have no duty

to defend—and, thus, no duty to indemnify—FPL in the underlying action. Dkt. 54.

The Court has reviewed the entire record and heard argument from counsel. On

consideration, the Court denies the Dukes Defendants’ motions to dismiss and for a

more definite statement and denies without prejudice their alternative motion to stay.

The Court also denies Plaintiffs’ motion for summary judgment as to Count II (the

count related to the CGL policy) and denies the motion as to Count I (the count

related to the automobile policy) without prejudice to reassertion after further

discovery.




       1
         Mr. Wingate and WTS have not appeared in this action, and Clerk’s defaults have been
entered against them. Dkt. 47.
                                               2
I.     THE DUKES DEFENDANTS’ MOTION

       The Dukes Defendants argue that the Court should dismiss Plaintiffs’ second

amended complaint because the Court lacks subject matter jurisdiction over the

action. They explain: “[T]he Second Amended Complaint seeks a declaration of

insurance coverage over claims raised in a complaint in a state court matter that has

been superseded by an amended complaint. Plaintiffs are seeking a declaration on a

pleading without any legal effect.” Dkt. 49 at 1. Thus, they contend, there is no

Article III case or controversy. Id. at 4. They also contend that the issue of

indemnification will not be ripe until the underlying action concludes. Id. at 6-7.

       These arguments are not well-taken. Plaintiffs’ second amended complaint

ultimately seeks a declaration that Plaintiffs owe no duty to defend or indemnify FPL

in the underlying action as a whole. Moreover, the Court has reviewed the Dukes

Defendants’ amended complaint (Dkt. 49-1), and the amendment made no changes

that affect the dispute before this Court. There is clearly still an Article III case or

controversy as to whether Plaintiffs must defend and indemnify FPL in the underlying

action. Finally, the indemnification issue is not invariably tied to the outcome of the

underlying action. For example, if the Court concludes that there is no duty to

defend, then there will be no duty to indemnify, regardless of the outcome of that

action. See Westport Ins. Corp. v. VN Hotel Grp., LLC, 761 F. Supp. 2d 1337, 1348

(M.D. Fla. 2010), aff’d, 513 F. App’x 927 (11th Cir. 2013). Thus, the Court need not

                                             3
dismiss the request for a declaration as to indemnification. See, e.g., Atlantic Cas.

Ins. Co. v. GMC Concrete Co., No. 07-0563-WS-B, 2017 WL 4335499, at *6-7 (S.D.

Ala. Dec. 7, 2007) (citation omitted) (declining to dismiss request for declaration as to

duty to indemnify and instead deferring consideration of the issue). Accordingly, the

motion to dismiss for lack of subject matter jurisdiction is denied.

      The Dukes Defendants also argue that the second amended complaint should

be dismissed for failure to state a claim or, alternatively, that the Court should require

Plaintiffs to provide a more definite statement. Dkt. 49 at 7-9. These requests are

denied. Read in conjunction with the attached complaint and insurance policies, the

second amended complaint plausibly states a claim for declaratory relief and is

sufficiently clear to allow the Dukes Defendants to formulate a response.

      Finally, the Dukes Defendants argue that, if the Court does not dismiss the

indemnity claim, that claim should be stayed pending the outcome of the underlying

action. Id. at 9-11. That request is denied without prejudice. As stated at the hearing,

the Court will give the parties sufficient time and a trial date continuance (if they so

desire) to permit the underlying action to resolve on any important points related to

indemnification.

II.   PLAINTIFFS’ MOTION

      With their motion for summary judgment, Plaintiffs ask the Court to find as a

matter of law that Auto-Owners has no duty to defend FPL in the underlying action

                                            4
under the terms of the automobile policy (Count I) and that Owners has no duty to

defend FPL in the underlying action under the terms of the CGL policy (Count II). In

the absence of a duty to defend, Plaintiffs also ask the Court to conclude as a matter

of law that they have no duty to indemnify FPL under either policy. Dkt. 54.

       As to Count II, under Florida law, the duty to defend “is determined solely

from the allegations of the complaint when compared to the insurance policy’s terms

and conditions.” Cincinnati Ins. Co. v. Quorum Mgmt. Corp., 186 F. Supp. 3d 1307,

1315 (M.D. Fla. 2016) (citations omitted). When the complaint alleges facts that

“fairly and potentially bring the suit within the coverage afforded by the policy, the

insurer must defend the action.” Id. (citation omitted). As explained at the hearing,

the facts alleged in the Dukes Defendants’ amended complaint (the operative

complaint in the state court action) are enough to fairly and potentially bring their

lawsuit within the “insured contract” provision of the CGL policy, thereby triggering

the duty of Owners to defend FPL in the underlying action. 2 Counsel for Plaintiffs

represented that Owners is already defending FPL in the underlying action under the

CGL policy, so this does not change the status quo. Accordingly, the motion for

summary judgment as to Count II is denied.




       2
         In making this ruling, the Court has not considered the affidavit of Weston L. Crockett
(Dkt. 58-1), which FPL submitted with its response to the summary judgment motion.
                                                 5
       As to the automobile policy (Count I), FPL requested more time to complete

discovery on issues that are relevant to the summary judgment motion. Because the

motion for summary judgment is not ripe for a decision as to Count I, the Court will

deny the motion for summary judgment as to Count I without prejudice. See Fed. R.

Civ. P. 56(d). Auto-Owners is not providing a defense to FPL under the automobile

policy, so this, too, preserves the status quo. Auto-Owners may reassert the motion as

to Count I, if it chooses to do so, after the issues are fleshed out in discovery and after

consultation with opposing counsel.

III.   CONCLUSION

       Accordingly, it is ordered and adjudged as follows:

       (1)   The Dukes Defendants’ motion (Dkt. 49) is denied in part and denied

             without prejudice in part as specified above.

       (2)   Plaintiffs’ motion for summary judgment (Dkt. 54) is denied in part and

             denied without prejudice in part as specified above.

       DONE AND ORDERED at Tampa, Florida, on April 22, 2019.


                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record

                                             6
